Judgment unanimously affirmed. Memorandum: Defendant’s appeal from a judgment convicting him of criminal possession of a controlled substance in the third degree brings up for review a decision denying defendant’s motion to suppress crack cocaine found in a car in which defendant was riding. As limited by his brief, the sole contention of defendant is that there was no basis for the stop of the vehicle.
A vehicle stop is lawful provided that there is reasonable suspicion of criminal activity (see, People v Sobotker, 43 NY2d 559; People v Ingle, 36 NY2d 413). Here, the officers had reason to suspect that a passenger, whom they knew and believed to be younger than 21, had made an illegal purchase of alcohol (see generally, Alcoholic Beverage Control Law §§ 65, 65-a, 65-b) and that the alcohol purchased was in the vehicle occupied by three other apparently underage individuals. The officers’ observations gave rise to reasonable suspicion justifying the stop of the vehicle. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Denman, P. J., Green, Fallon, Doerr and Balio, JJ.